Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, drawings, and amended Specification filed on 02/24/2021 is/are acknowledged and entered. Claims 1-11 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed 02/24/2021 have been fully considered.

Claim Rejections
35 USC 102
While the Applicant is correct regarding the rejection under 35 USC 102(a)(1) to EP3211197 to Diemer et al. (Diemer), the claims, as discussed below, are rejected under 35 USC 102(a)(2) to the US 20170248071 to Diemer, which has an effectively filed date of February 14, 2017 which predates the Applicant’s effective filing date of August 10, 2017 (See MPEP 2154.01) and discloses the same subject matter. 

Current Objections and Rejections
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

-Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170248071 to Diemer et al. (Diemer).
Claim 1
Regarding Claim 1, Diemer discloses [a] valve device for a turbine of an exhaust gas turbocharger, comprising:
a valve element (See Diemer flap plate 4a) for at least partially fluidically blocking a bypass line via which a turbine wheel of the turbine is bypassable by exhaust gas (See Diemer Para [0071]);
an actuating arm (See Diemer lever 3a) which is coupled in an articulated manner to the valve element and via which the valve element is pivotable; and
a spring element (See Diemer spring 15) via which the valve element is supported on the actuating arm;
wherein the valve element has a first uneven supporting surface via which the spring element is supported on the valve element (See Diemer Fig. 8 bevel 17).

Claim 2
Regarding Claim 2, Diemer discloses [t]he valve device according to claim 1, wherein the first uneven supporting surface is disposed on a side of the valve element that faces a partial region of the spring element (See Diemer Fig. 8 bevel 17).

Claim 3
Regarding Claim 3, Diemer discloses [t]he valve device according to claim 1, wherein the spring element directly touches the first uneven supporting surface (See Diemer Fig. 8 bevel 17).

Claim 4
Regarding Claim 4, Diemer discloses [t]he valve device according to claim 1, wherein the first uneven supporting surface is curved (See Diemer Fig. 8 and Para [0050]).

Claim 5
Regarding Claim 5, Diemer discloses [t]he valve device according to claim 4, wherein the first uneven supporting surface is convex (See Diemer Fig. 8 and Para [0050]).

Claim 6
Regarding Claim 6, Diemer discloses [t]he valve device according to claim 1, wherein the spring element has a second uneven supporting surface (See Diemer Fig. 8, bevel 17, and Para [0049]) or an even supporting surface via which the spring element is supported on the first uneven supporting surface.

Claim 7
Regarding Claim 7, Diemer discloses [t]he valve device according to claim 6, wherein the second uneven supporting surface or the even supporting surface directly touches the first uneven supporting surface (See Diemer Fig. 8, bevel 17).

Claim 8
Regarding Claim 8, Diemer discloses [t]he valve device according to claim 1, wherein the spring element has a second uneven supporting surface via which the spring element is supported on the first uneven supporting surface and wherein the second uneven supporting surface is curved (See Diemer Fig. 8, bevel 17).

Claim 9
Regarding Claim 9, Diemer discloses [t]he valve device according to claim 8, wherein the second uneven supporting surface is curved concavely or convexly (See Diemer Fig. 8 and Para [0050]).

Claim 10
Regarding Claim 10, Diemer discloses [t]he valve device according to claim 1, wherein the spring element has a second uneven supporting surface (See Diemer Fig. 8, bevel 17, and Para [0049]) via which the spring element is supported on the first uneven supporting surface (See Diemer Fig. 8, bevel 17, and Para [0049]).

Claim 11
Regarding Claim 11, Diemer discloses [a]  turbine for an exhaust gas turbocharger (See Diemer Para [0043]), comprising:
a valve device, wherein the valve device includes:
a valve element (See Diemer flap plate 4a) for at least partially fluidically blocking a bypass line via which a turbine wheel of the turbine is bypassable by exhaust gas (See Diemer Para [0071]);
an actuating arm (See Diemer lever 3a) which is coupled in an articulated manner to the valve element and via which the valve element is pivotable; and
a spring element (See Diemer spring 15) via which the valve element is supported on the actuating arm;
wherein the valve element has an uneven supporting surface via which the spring element is supported on the valve element (See Diemer Fig. 8 bevel 17).


Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, March 15, 2021